Birdsong, Judge.
This is an appeal from a garnishment judgment in which the trial court found the defendant ex-husband $10,800 in arrears for child support payments accruing subsequent to May, 1978. The judgment *552granted defendant’s traverse as to any liability for the period prior to May, 1978. The record shows the garnishment affidavit of the wife’s attorney sought $5,050 for child support arrears based upon a 1975 judgment in that amount. The wife did not testify at the garnishment hearing, but the wife tacitly admitted (and the trial court found) the appellant was not in arrears from the time of the judgment in 1975 up to and as of May, 1978; she nevertheless somewhat obscurely contends the trial court’s order was undisputably correct insofar as $5,050 is concerned. Moreover, the appellee wife herself admits and contends on appeal that the appellant husband, after 1978, owed her $10,800 but had paid $3,592, so that all he really owes her in garnishment is $7,208.
Decided May 6, 1983.
George H. Connell, Jr., for appellants.
Edward T. Brock, for appellee.
Inasmuch as an apparent error was made in computation, thus leaving the judgment in doubt, we reverse the judgment of the trial court and remand for further proceedings. This will give opportunity to the ex-wife to assume her burden as garnishment plaintiff to establish and show the basis for any delinquency in payments. Such further proceedings should clearly state whether what is sought and what was paid is for alimony or for child support. See Ross v. Ross, 159 Ga. App. 144, 145 (282 SE2d 759); Thacker Const. Co. v. Williams, 154 Ga. App. 670 (269 SE2d 519).

Judgment reversed and remanded with direction.


Shulman, C. J., and McMurray, P. J., concur.